July 09, 2004


Mr. Ryan D. Clinton
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711-2548

Mr. Thomas H. Bleakley
21 Kercheval Ave., Suite 232
Grosse Pointe Farms, MI 48236
Mr. Michael R. Mitchell
Mitchell Goff & Mitchell, LLP
10440 N. Central Expwy., Suite 1100
Dallas, TX 75231-2221

Ms. Philipa Remington
Stinnett Thiebaud & Remington
1445 Ross Ave., Suite 4800
Dallas, TX 75202

RE:   Case Number:  02-0894
      Court of Appeals Number:  05-02-00143-CV
      Trial Court Number:  94-12925-H

Style:      THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER AT DALLAS
      v.
      DONNA LOUTZENHISER, AS NEXT FRIEND OF STEPHEN LUKE LOUTZENHISER, A
      MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment and ordered The Court of Appeals' Opinion to be  published  in  the
above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |